EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10, and 19 are allowable because the prior art of record does not disclose or reasonably suggest a method, system, and computer program comprising receiving media comprising video and audio, wherein the audio comprises a first plurality of spoken words in a first language, buffering the media in a buffer as it is received, retrieving audio from the buffer, determining an emotional state expressed by the first plurality of spoken words based on a first set of non-linguistic characteristics associated with the first plurality of spoken words of the first language, identifying a name of an actor performing in the media that utters the first plurality of spoken words based on metadata associated with the media, identifying vocal characteristics of the identified actor that utters the first plurality of spoken words by: searching, based on the name, for another movie featuring the actor, extracting a voice sample from the another movie featuring the actor, and calculating vocal characteristics based on the voice sample from the another movie featuring the actor, translating the first plurality of spoken words of the first language into a second plurality of spoken words of a second language, generating a translated audio, based on the second plurality of spoken words of the second language and the vocal characteristics of the actor that offers the first plurality of spoken words, wherein the translated audio comprises a second set of non-linguistic characteristics associated with the determined emotional state, retrieving video from the buffer, and generating for output the retrieved video and the translated audio, wherein the translated audio is output with the video instead of the first plurality of spoken words.
e.g., produced by voice talent, and does not obtain those voice samples by searching for other movies in which the actor appears.  Even if it would be obvious to buffer media while it is being processed, the prior art of record does not disclose or reasonably suggest an entire combination that includes searching other movies in which the actor appears for voice samples of the actor in order to translate spoken words in media from a first language to a second language.  
Price et al. (U.S. Patent No. 9,106,812), at Column 8, Line 66 to Column 10, Line 8, appears to disclose the closest prior art to this concept of synthesizing speech by Price et al. does not clearly teach searching a name of an actor for another movie featuring the actor based on metadata associated with the media, does not include buffering of media, and is not directed to translating media from a first language to a second language.
Applicants’ Specification, ¶[0083] - ¶[0084], describes an embodiment of determining an identity of people present in a portion of a media asset to determine an identity of an actor ‘Tom Hanks’.  Voice samples are then searched for over the Internet, so that voice samples may be extracted from other media assets in which the actor appeared, e.g., movies featuring ‘Tom Hanks’. 
The Specification, ¶[0002], states an objective of providing a holistic experience of watching a television show to understand emotions of speeches in another language. 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272- 5551.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        July 21, 2021